Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments filed October 29, 2021 have been entered. Accordingly, claims 1-21 are currently pending and have been examined. The Examiner acknowledges the amendments of claims 1-2 and 20. Claims 3 and 21 is cancelled by Applicant. The previous specification objections and 112 rejection have been withdrawn due to applicant’s amendments. The previous103 rejections have been modified due to amendments. For the reason(s) set forth below, applicant’s arguments have not been found persuasive. The action is Final.

Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
“input device” in claim 1, line 13 and corresponding to a keyboard or a keyboard depicted on a display. Of course, it is also possible, for example, to configure an external data-processing device, for example a computer, laptop, a 
“output device” in claim 1, line 14 and corresponding to the structural element of 17 which is a visual display for displaying parameters of the brushes (“parameters, for example a contact pressure of the brushes, different brush rotational speeds for different brushes, different carrier rotational speeds for different carriers, the surface condition of the surface to be ground and other parameters, can be entered and included in the expected grinding result, which is output via the output device” as described in page 3, paragraph 2, lines 4-10;
“recording device” in claim 12, line 3 and corresponding to camera and is preferably aimed at the ground surface to record the grinding results as disclosed in page 6, paragraph 2, lines 1-3; 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-11, 13-14, and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Weber (US Pub. No. 2008/0280545) in view of Hayashi (US Patent No. 9,597,766).
Regarding claim 1, Weber discloses: a grinding machine (Figure 2) for grinding a surface of an object (element 11), comprising: a plurality of grinding brushes (see Figure 2 work tools (element 32) carries a plurality of grinding blades (element 38), however Weber states in paragraph 0007, ll. 1-10 that “that other work tools can be used, as for example brushes”  thus having a plurality of grinding brushes) which are rotatably mounted about a brush axis of rotation (element 36 see also paragraph 0014, ll. 1-5), 
at least one brush carrier (element 14) on which at least one of the plurality of grinding brushes is mounted (see figure 2 elements 38 of element 32 are mounted on element 14), wherein the at least one brush carrier is rotatably mounted about a carrier axis of rotation (element 14 is rotatably mounted about a carrier axis of rotation (element 28) as best shown in figure 2), but appears to be silent in regards to an input device and an output device, wherein one or more set parameters are adjustable by the input device, the set parameters comprising at least one of a brush rotational speed about the brush axis of rotation, a carrier rotational speed about the carrier axis of rotation, and a feed speed, and an electronic controller configured to calculate an expected grinding result of grinding the surface of the object using the set parameters, wherein the expected grinding result is output by the output device.
Hayashi teaches it was known in the art to have a device (Figure 8B) comprising multiple brushes (Figure 5 element 60) that are mounted on a rotating unit (element 70) and revolving unit (element 80), and further comprising an input device and an output device (element 120 and see also col. 15, ll. 30-38 where the prior art states that element 120 (controller) can be “motion controller such as a programmable logic controller (PLC) and a digital signal processor (DSP), a personal computer, a multifunctional terminal, a smartphone, etc., can be used.” ), wherein one or more set parameters are adjustable by the input device, the set parameters comprising at least one of a brush rotational speed about the brush axis of rotation, a carrier rotational speed about the carrier axis of rotation, and a feed speed (see col. 15, ll. 30-38 wherein the prior art states that conditions such as “the speed of the rotation," "the speed of the revolution," "the brush feed," and "the speed to transport the workpiece," are input to the controller 120), and an electronic controller (element 120 and see also col. 15, ll. 30-38 where the prior art states that element 120 (controller) can be “motion controller such as a programmable logic controller (PLC) and a digital signal processor (DSP), a personal computer, a multifunctional terminal, a smartphone, etc., can be used.” ) configured to calculate an expected grinding result of of grinding the surface of the object using the set parameters (see col. 15, ll. 30-67 “the speed of the rotation," "the speed of the revolution," "the brush feed," and "the speed to transport the workpiece," are input to the controller 120 which can also be preliminarily input to element 120 (see col. 15, ll. 48-49) and then based on the conditions the "start operation button" of the controller 120 is pushed down at ON in order to perform the operational processing of the device on the work piece (element W)), wherein the expected grinding result is output by the output device (Per the applicant’s disclosure paragraph page 3, paragraph 2, lines 4-10, output device is interpreted as “a visual display for displaying parameters of the brushes (“parameters, for example a contact pressure of the brushes, different brush rotational speeds for different brushes, different carrier rotational speeds for different carriers, the surface condition of the surface to be ground and other parameters, can be entered and included in the expected grinding result, which is output via the output device”, similarly the prior art shows element 120 (controller) is used to set conditions such as “the speed of the rotation," "the speed of the revolution," "the brush feed," and "the speed to transport the workpiece," (col. col. 15, ll. 30-38) as well as “preliminarily input” those conditions to element 120 (see col. 15, ll. 48-49), and further discloses element 120 can be “motion controller such as a programmable logic controller (PLC) and a digital signal processor (DSP), a personal computer, a multifunctional terminal, a smartphone, etc., can be used.”, which are well known to have an input and output device (personal computer and smartphone). Thus having the expected grinding result is output by the output device).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Weber to incorporate the teachings of Hayashi to provide an input device and an output device, wherein one or more set parameters are adjustable by the input device, the set parameters comprising at least one of a brush rotational speed about the brush axis of rotation, a carrier rotational speed about the carrier axis of rotation, and a feed speed, and an electronic controller configured to calculate an expected grinding result of grinding the surface of the object using the set parameters, wherein the expected grinding result is output by the output device prior to grinding. Doing so allows the user to utilize an input/output device to monitor the work being done on the work piece and make any adjustments to prevent the work piece or device from being damaged during operations and to input commands into the electrical controller of the machine in order to maintain or make adjustments to the operations during use.
Regarding claim 2, Weber modified discloses all the limitations stated in claim 1, but appears to be silent in regards to the grinding machine according to claim 1, wherein the output device has a display device on which the expected grinding result is displayable.
Hayashi further teaches it was known in the art to have a device (Figure 8B) comprising multiple brushes (Figure 5 element 60) that are mounted on a rotating unit (element 70) and revolving unit (element 80), and wherein the output device (element 120) has a display device on which the expected grinding result is displayable (Per the applicant’s disclosure paragraph page 3, paragraph 2, lines 4-10, output device is interpreted as “a visual display for displaying parameters of the brushes (“parameters, for example a contact pressure of the brushes, different brush rotational speeds for different brushes, different carrier rotational speeds for different carriers, the surface condition of the surface to be ground and other parameters, can be entered and included in the expected grinding result, which is output via the output device”, similarly the prior art shows element 120 (controller) is used to set conditions such as “the speed of the rotation," "the speed of the revolution," "the brush feed," and "the speed to transport the workpiece," (col. col. 15, ll. 30-38) as well as “preliminarily input” those conditions to element 120 (see col. 15, ll. 48-49), and further discloses element 120 can be “motion controller such as a programmable logic controller (PLC) and a digital signal processor (DSP), a personal computer, a multifunctional terminal, a smartphone, etc., can be used.”, which are well known to have a display device (personal computer and smartphone). Thus the output device has a display device on which the expected grinding result is displayable).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Weber to incorporate the teachings of Hayashi to provide wherein the output device has a display device on which the expected grinding result is displayable. Doing so allows the user to view a plurality of parameters of the operations in order to maintain or make adjustments based on the results.
Regarding claim 4, Weber modified discloses: the grinding machine according to claim 1, wherein the at least one brush carrier includes a plurality of brush carriers (see figure 1 element 14 has a plurality of brush carriers), but appears to be wherein various carrier speeds of rotation are adjustable by the input device for each of the plurality of brush carriers.
Hayashi further teaches it was known in the art to have a device (Figure 8B) comprising multiple brushes (Figure 5 element 60) that are mounted on a rotating unit (element 70) and revolving unit (element 80) wherein various carrier speeds of rotation are adjustable by the input device for each of the plurality of brush carriers (see figures 5B showing the brushes (element 60) attached to a revolving plate (element 81) having a direction of rotation (arrow) and see also col. 15, ll. 30-67 and col. 16, ll. 1-17 where the prior art states that conditions such as “the speed of the rotation," "the speed of the revolution," "the brush feed," and "the speed to transport the workpiece," are input to the controller 120 (input device), thus adjusting the speed of rotation via the input device).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Weber to incorporate the teachings of Hayashi to provide wherein various carrier speeds of rotation are adjustable by the input device for each of the plurality of brush carriers. Doing so allows the user to adjust various speeds during operations in order to acquire the desired surface finish on the work piece.
Regarding claim 5, Weber modified discloses: the grinding machine according to claim 4, wherein each of the plurality of brush carriers are arranged offset in a feed direction (see figure 1 elements 14 are arranged offset in a feed direction which allows the circle of action of the brush carriers to overlap along the feed direction, see also paragraph 0016, ll. 3-10).
Regarding claim 6, Weber modified discloses: the grinding machine according to claim 4, wherein each of brush carriers are arranged in such that circles of action of the plurality of grinding brushes overlap (see figure 1 elements 14 circles of action overlap as shown by element 46, see also paragraph 0016, ll. 3-10).
Regarding claim 7, Weber modified discloses: the grinding machine according to claim 1, wherein the at least one brush carrier is mounted eccentrically (see Figure 1 element 14 and see also Abstract, ll. 7-9).
Regarding claim 8, Weber modified discloses all the limitations stated in claim 1 and 7, but appears to be silent in regards wherein a level of the eccentricity is adjustable by the input device.
Hayashi further teaches it was known in the art to have a device (Figure 8B) comprising multiple brushes (Figure 5 element 60) that are mounted on a rotating unit (element 70) and revolving unit (element 80) wherein a level of the eccentricity is adjustable by the input device (element 120, see also col. 15, ll. 10-13 where the prior art states that element 120 controls the operations of the brush unit and element 120 and see also col. 15, ll. 30-38 where the prior art states that element 120 (controller) can be “motion controller such as a programmable logic controller (PLC) and a digital signal processor (DSP), a personal computer, a multifunctional terminal, a smartphone, etc., can be used.”, thus being capable of allowing the eccentricity of the apparatus to be adjust by the input device).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Weber to incorporate the teachings of Hayashi to provide wherein a level of the eccentricity is adjustable by the 
Regarding claim 9, Weber modified discloses all the limitations stated in claim 1, but appears to be silent in regards the grinding machine according to claim 1, wherein the input device has an interface to a data link.
Hayashi further teaches it was known in the art to have a device (Figure 8B) comprising multiple brushes (Figure 5 element 60) that are mounted on a rotating unit (element 70) and revolving unit (element 80) wherein the input device has an interface to a data link (element 120 and see also col. 15, ll. 30-38 where the prior art states that element 120 (controller) can be “motion controller such as a programmable logic controller (PLC) and a digital signal processor (DSP), a personal computer, a multifunctional terminal, a smartphone, etc., can be used.”, since it is well known in the art that a personal computer or smartphone implicitly includes an interface to a datalink).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Weber to incorporate the teachings of Hayashi to provide wherein the input device has an interface to a data link. Doing so allows the user to transmit and store parameters from and to a device in order to be used for machining operations. 
Regarding claim 10, Weber modified discloses all the limitations stated in claim 1, but appears to be silent in regards to the grinding machine according to claim 1, wherein the input device is configured for manual adjustment.
Hayashi further teaches it was known in the art to have a device (Figure 8B) comprising multiple brushes (Figure 5 element 60) that are mounted on a rotating unit (element 70) and revolving unit (element 80) wherein the input device is configured for manual adjustment (element 120 and see also col. 15, ll. 30-38 where the prior art states that element 120 (controller) can be “motion controller such as a programmable logic controller (PLC) and a digital signal processor (DSP), a personal computer, a multifunctional terminal, a smartphone, etc., can be used.” And see also col. 15, ll. 48-54 where the prior art states that conditions are input the controller (element 120)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Weber to incorporate the teachings of Hayashi to provide wherein the input device configured for manual adjustment, since it is well known that computers have a form of an input that has an operating element for manual adjustments. Doing so allows the user to utilize an input device with an operating element in order to make any adjustments to prevent the work piece or device from being damaged during operations. 
Regarding claim 11, Weber modified discloses all the limitations stated in claim 1, but appears to be silent in regards to the grinding machine according to claim 1, further comprising an electronic data memory which stores the set parameters.
Hayashi further teaches it was known in the art to have a device (Figure 8B) comprising multiple brushes (Figure 5 element 60) that are mounted on a rotating unit (element 70) and revolving unit (element 80) further comprising an electronic data memory which stores the set parameters (element 120 and see also col. 15, ll. 30-38 where the prior art states that element 120 (controller) can be “motion controller such as a programmable logic controller (PLC) and a digital signal processor (DSP), a personal computer, a multifunctional terminal, a smartphone, etc., can be used.”, since it is well known in the art that a personal computer or smartphone implicitly includes an electronic data memory).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Weber to incorporate the teachings of Hayashi to further provide an electronic data memory which stores set parameters. Doing so allows the user to store the set parameters of the operations in order to be used or transferred to another device at a later time.
Regarding claim 13, Weber modified discloses all the limitations stated in claim 1, but appears to be silent in regards the grinding machine according to claim 1, wherein the electronic controller is a microprocessor.
Hayashi further teaches it was known in the art to have a device (Figure 8B) comprising multiple brushes (Figure 5 element 60) that are mounted on a rotating unit (element 70) and revolving unit (element 80) wherein the electronic controller is a microprocessor (element 120 and see also col. 15, ll. 30-38 where the prior art states that element 120 (controller) can be “motion controller such as a programmable logic controller (PLC) and a digital signal processor (DSP), a personal computer, a multifunctional terminal, a smartphone, etc., can be used.”, since it is well known in the art that a personal computer or smartphone implicitly includes a microprocessor).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Weber to incorporate the teachings of Hayashi to provide wherein the electronic controller is a microprocessor. 
Regarding claim 14, Weber modified discloses the grinding machine according to claim 4, wherein each of the plurality of brush carriers are rotatable in a same direction (see figure 1, each element 14 are rotatable in a same direction via the rotational direction of element B).
Regarding claim 15, Weber modified discloses all the limitations stated in claim 1 and 9, but appears to be silent in regards to the grinding machine according to claim 9 wherein the interface is selected from the group consisting of a Bluetooth interface, a USB interface, an Internet connection, and a wire-free interface.
Hayashi further teaches it was known in the art to have a device (Figure 8B) comprising multiple brushes (Figure 5 element 60) that are mounted on a rotating unit (element 70) and revolving unit (element 80) wherein the interface is selected from the group consisting of a Bluetooth interface, a USB interface, an Internet connection, and a wire-free interface (element 120 and see also col. 15, ll. 30-38 where the prior art states that element 120 (controller) can be “motion controller such as a programmable logic controller (PLC) and a digital signal processor (DSP), a personal computer, a multifunctional terminal, a smartphone, etc., can be used.”, since it is well known in the art that a personal computer or smartphone implicitly includes the interface is selected from the group consisting of a Bluetooth interface, a USB interface, an Internet connection, and a wire-free interface).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Weber to incorporate the  Doing so allows the user to transmit and store parameters from the device in order to be used during operations.
Regarding claim 16, Weber modified discloses all the limitations stated in claim 1 and 9, but appears to be silent in regards the grinding machine according to claim 9, wherein the interface is a wire-free interface selected from the group consisting of a radio or WLAN interface.
Hayashi further teaches it was known in the art to have a device (Figure 8B) comprising multiple brushes (Figure 5 element 60) that are mounted on a rotating unit (element 70) and revolving unit (element 80) wherein the interface is a wire-free interface selected from the group consisting of a radio or WLAN interface (element 120 and see also col. 15, ll. 30-38 where the prior art states that element 120 (controller) can be “motion controller such as a programmable logic controller (PLC) and a digital signal processor (DSP), a personal computer, a multifunctional terminal, a smartphone, etc., can be used.”, since it is well known in the art that a personal computer or smartphone implicitly includes the interface is a wire-free interface selected from the group consisting of a radio or WLAN interface).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Weber to incorporate the teachings of Hayashi to provide wherein the interface is a wire-free interface selected from the group consisting of a radio or WLAN interface. 
Regarding claim 19, Weber modified discloses all the limitations stated in claim 1 but appears to be silent in regards to the grinding machine according to claim 1, wherein the expected grinding result calculated by the electronic controller and output by the output device includes one or more of a movement pattern of individual brushes from the plurality of grinding brushes relative to a surface to be ground, a grinding depth, and a grinding pressure.
Hayashi further teaches it was known in the art to have a device (Figure 8B) comprising multiple brushes (Figure 5 element 60) that are mounted on a rotating unit (element 70) and revolving unit (element 80) wherein the expected grinding result calculated by the electronic controller and output by the output device includes one or more of a movement pattern of individual brushes from the plurality of grinding brushes relative to a surface to be ground, a grinding depth, and a grinding pressure (see col. 15, ll. 30-67 and col. 16, ll. 1-17 where the prior art states that conditions such as “the speed of the rotation," "the speed of the revolution," "the brush feed," and "the speed to transport the workpiece,” of the brushes (element 60) are input to the controller 120 which can also be preliminarily input to element 120 (see col. 15, ll. 48-49) and then based on the conditions the "start operation button" of the controller 120 is pushed down at ON in order to perform the operational processing of the device on the work piece (element W)). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Weber to incorporate the teachings of Hayashi to provide wherein the expected grinding result calculated by the electronic controller and output by the output device includes one or more of a  Doing so allows the user to utilize an input/output device to monitor the work being done on the work piece and make any adjustments to prevent the work piece or device from being damaged during operations and to input commands into the electrical controller of the machine in order to maintain or make adjustments to the operations during use.
Regarding claim 20, Weber modified discloses all the limitations stated in claim 1 but appears to be silent in regards to the grinding machine according to claim 1, wherein the expected grinding result includes a grinding depth. 
Hayashi further teaches it was known in the art to have a device (Figure 8B) comprising multiple brushes (Figure 5 element 60) that are mounted on a rotating unit (element 70) and revolving unit (element 80) wherein the expected grinding result includes a grinding depth (see col. 15, ll. 30-67 and col. 16, ll. 1-17 where the prior art states that conditions such as “the speed of the rotation," "the speed of the revolution," "the brush feed," and "the speed to transport the workpiece," are input to the controller 120 which can also be preliminarily input to element 120 (see col. 15, ll. 48-49) and then based on the conditions the "start operation button" of the controller 120 is pushed down at ON in order to perform the operational processing of the device on the work piece (element W)). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Weber to incorporate the teachings of Hayashi to provide wherein the expected grinding result includes a grinding pattern of the workpiece. Doing so allows the user to utilize an input/output device to 
Claims 12 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable Weber (US Pub. No. 2008/0280545) in view of over Hayashi (US Patent No. 9,597,766)as applied to claims 1-11, 13-16, and 19 above, and further in view of Larsen (US Patent No. 6,949,005).
Regarding claim 12, Weber modified discloses all the limitations stated in claim 1, but appears to be silent in regards the grinding machine according to claim 1, further comprising a recording device for recording an achieved grinding result on the surface of the object.
Larsen teaches it was known in the art to have the grinding machine (element 106) according to claim 1, further comprising a recording device (element 102) for recording an achieved grinding result on the surface of the object (element 102 is used to record deviations or defects of the work piece and allow the grinding machine to grind those surface areas, see also col. 6, ll.11-16).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Weber to incorporate the teachings of Larsen to provide a recording device for recording an achieved grinding result on the surface of the object. Doing so allows the user to record any defects that the surface of a work piece may have and allow the user to adjust the parameters of the machine in order to smooth those defected surfaces.
Regarding claim 17, Weber further modified discloses all the limitations stated in claim 1 and 12, but appears to be silent in regards to the grinding machine according to claim 12, wherein the recording device is a camera.
Larsen further teaches it was known in the art to have the grinding machine (element 106) according to claim 12, wherein the recording device is a camera (element 102 and see also col. 12, ll.35-39).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Weber to incorporate the teachings of Larsen to provide a recording device wherein the recording device is a camera. Doing so allows the user to record any defects that the surface of a work piece may have and allow the user to adjust the parameters of the machine in order to smooth those defected surfaces.
Regarding claim 18, Weber further modified discloses all the limitations stated in claim 1 and 12, but appears to be silent in regards to the grinding machine according to claim 12 wherein the electronic controller is further configured to compare the recorded grinding result with the expected grinding result, wherein a result of this comparison is received by the input device as a feedforward control parameter or feedback control parameter.
Larsen further teaches it was known in the art to have the grinding machine (element 106) according to claim 12, wherein the electronic controller (elements 104, 108, and 112) is further configured to compare the recorded grinding result with the expected grinding result (see col. 6, ll. 26-36), wherein a result of this comparison is received by the input device as a feedforward control parameter or feedback control parameter (Figure 1 element 112 and see col. 6, ll. 38-44).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Weber to incorporate the teachings of Larsen to provide the electronic controller is further configured to compare the recorded grinding result with the expected grinding result, wherein a result of this comparison is received by the input device as a feedforward control parameter or feedback control parameter. Doing so allows the user to compare data from the operations and if any deviations exist, the user may update the parameters of the machine in order to achieve the desired surface finish of the work piece.

Response to Arguments
Applicant's arguments filed October 29, 2021 have been fully considered but they are not persuasive. 
On page 8 applicant argues in claim 1 recites inter alia "an electronic controller configured to calculate an expected grinding result of grinding the surface of the object using the set parameters". This limitation defines that the controller is programmed in such a way that it may get the parameters input into the input device and to conduct a determination of the grinding result based on these parameters. In other words, this limitation should not be misunderstood that the claimed grinding machine does only comprise an electronic controller which could be programmed in such a way as to calculate such an expected grinding result. Rather, the limitation expresses that the 
The Examiner respectfully disagrees. Applicant has not identified where in the prior art reference there support of the argument that “the controller might be capable of a calculation is not programmed”, in fact the reference teaches an electronic controller configured to calculate an expected grinding result of grinding the surface of the object using the set parameters of claim 1 in col. 15, ll. 30-67 and col. 16, ll. 1-17 the prior art states that conditions such as “the speed of the rotation," "the speed of the revolution," "the brush feed," and "the speed to transport the workpiece," are input to the controller 120 which can also be preliminarily input to element 120 (see col. 15, ll. 48-49) and then based on the conditions the "start operation button" of the controller 120 is pushed down at ON in order to perform the operational processing of the device on the work piece (element W). Therefore the cited art of record teaches this limitation.
On pages 8-9 applicant argues claim 1 further recites inter alia that "the expected grinding result is output by the output device." The qualifier-"expected"-for the grinding result is significant. An expected grinding result is a grinding result which is not yet present, i.e. has not yet been manufactured in the machine. This inherently defines that the output is made prior to grinding. In the such conducted calculation and output of the expected grinding result, a significant difference exists over the prior art of record. The claimed grinding machine allows a user to first enter the grinding parameters ("set parameters") via the input device, and the grinding machine is programmed to calculate 
The Examiner respectfully disagrees. As stated in the rejection above, the prior art shows element 120 (controller) is used to set conditions such as “the speed of the rotation," "the speed of the revolution," "the brush feed," and "the speed to transport the workpiece," (col. 15, ll. 30-38) as well as “preliminarily input” those conditions to element “motion controller such as a programmable logic controller (PLC) and a digital signal processor (DSP), a personal computer, a multifunctional terminal, a smartphone, etc., can be used.”, which are well known to have an input and output device (personal computer and smartphone). Thus having the expected grinding result is output by the output device prior to grinding. The claim limitation of claim 1 does not disclose what qualifies or constitutes as “an expected grinding result” and only discloses that the set parameters are used in order to calculate an expected grinding result. Thus since the user inputs the conditions (parameters) into the controller the user is inputting the expected grinding results of the object to be worked on based on those set parameters and the user is viewing those conditions via the output device (see col. 15, ll. 48-49 showing a list of different types of controllers that may be used including a “computer and smartphone”, which are well known in the art to have both input and output devices), thus calculating the expected the grinding results of the work piece using set parameters and viewing the results prior to grinding, thus meeting the claim limitations.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERTO SAENZ whose telephone number is (313)446-6610. The examiner can normally be reached Monday-Friday 7:30-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 
/A.S./Examiner, Art Unit 3723                                                                                                                                                                                                        01/05/202212

/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723